Citation Nr: 0533145	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-09 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a duodenal ulcer, currently rated as 40 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from February 1964 to January 
1967.

The case comes before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In April 2004, the appeal was remanded for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The Board notes that, in October 2003, the veteran presented 
testimony during a hearing on appeal before the undersigned 
Veterans Law Judge (VLJ). A copy of the hearing transcript is 
of record.

The Board further observes that the RO granted a 70 percent 
evaluation for the veteran's service-connected postoperative 
residuals of a duodenal ulcer, during the pendency of the 
veteran's appeal, in an August 2005 rating decision.  As this 
increased rating does not constitute a full grant of all 
benefits possible, and as the veteran has not withdrawn his 
appeal, the issue concerning entitlement to an increased 
rating for postoperative residuals of a duodenal ulcer is 
still pending.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  The veteran's postoperative residuals of a duodenal ulcer 
is not characterized by severe pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health; or 
evidence of severe postgastrectomy syndrome associated with 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for postoperative residuals of a duodenal ulcer have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.112- 
4.114, Diagnostic Codes 7305, 7308 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to an increased 
rating via RO letters issued in August 2002 and April 2004, 
as well as the rating decisions, statement of the case, 
supplemental statement of the case, and the Board's April 
2004 remand order issued during the pendency of the appeal.  
In addition, these documents provided the veteran with 
specific information relevant to the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  In this 
respect, the Board notes that the treatment medical records 
from the VA medical center in Houston, Texas have been 
obtained.  The veteran was also provided a current 
examination to assess the severity of his service-connected 
disability.  Additionally, he presented testimony at a 
hearing on appeal before the undersigned Veterans Law Judge.  
Thus, the Board finds that no additional evidence which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim has been identified or remains outstanding, and the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters, the rating decisions, 
the statement of the case and the supplemental statement of 
the case, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the initial VCAA letter was mailed to the 
veteran in August 2002, prior to the unfavorable AOJ decision 
that is the basis of this appeal in December 2002.  Although 
the second VCAA letter was provided to the appellant in April 
2004, after the initial December 2002 adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notices provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA) and 
Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

The veteran seeks a disability rating in excess of 40 percent 
for postoperative residuals of a duodenal ulcer.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the VA Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  
 
There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14. See 
38 C.F.R. § 4.113 (2005).  The Board notes that ratings under 
Diagnostic Codes 7301 through 7329, inclusive, 7331, 7342, 
and 7345 to 7348 will not be combined with each other. A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation. See 38 C.F.R. 
§ 4.114 (2004).

Under Diagnostic Code 7305, a 40 percent evaluation is 
granted for moderately severe duodenal ulcer, which is less 
than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent evaluation is assigned for severe 
duodenal ulcer with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health. See 38 C.F.R. § 
4.114, Diagnostic Code 7305 (2005).

Under Diagnostic Code 7308, a 40 percent evaluation is 
warranted for moderate postgastrectomy syndrome with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss. A 60 percent evaluation is assigned for severe 
postgastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia. See 
38 C.F.R. § 4.114, Diagnostic Code 7308 (2005).

In addition to the above criteria, weight loss is used to 
evaluate digestive system disorders.  Weight loss is 
important where there is appreciable loss sustained over a 
period of time, as opposed to minor weight loss or a greater 
loss for a brief period of time.  See 38 C.F.R. § 4.112 
(2005).  However, as will be discussed below, clinically 
significant weight loss has essentially not been shown to be 
a manifestation of the veteran's postoperative residuals of a 
duodenal ulcer.

In this case, in an October 1968 rating decision, the veteran 
was granted service connection for duodenal ulcer and was 
assigned a 10 percent rating, effective August 1968.  
Subsequently, in a December 1971 rating decision, the 
veteran's award was increased to 20 percent under Diagnostic 
Code 7305, effective January 1972.  

In August 2002, the veteran submitted a claim seeking 
entitlement to a disability rating in excess of 20 percent 
for the service-connected postoperative residuals of a 
duodenal ulcer.  During the pendency of the appeal, the 
disability rating was increased to 40 percent disabling 
pursuant to Diagnostic Codes 7305-7308 (2005).  At present, 
the veteran is seeking a disability rating in excess of 40 
percent. 

A November 2002 VA examination report indicates that the 
veteran was 60 years old, complained of acid reflux disease 
with burning substernally and occasional regurgitation.  He 
further reported that he took Mylanta approximately 3 to 4 
times a week.  The veteran had no history of diarrhea or 
weight loss and his appetite was good.  The examiner noted 
that he had no dumping symptoms and no nutritional 
deficiencies.  Upon examination, the veteran was found to be 
5'9" tall weighing 183.6 pounds.  Physical examination was 
essentially normal.  The veteran's diagnosis was status post 
Billroth I and vagotomy secondary to duodenal ulcer.

The medical evidence includes treatment records from the 
Houston VA medical center dated from the mid 1997s to 2004.  
April 2004 notations reflect examination of the abdomen was 
normal. 

In October 2003, the veteran presented testimony at a hearing 
on appeal before the undersigned Veterans Law Judge at the 
RO.  At that time, the veteran testified that the symptoms 
attributable to his service-connected disability included 
night episodes of acid reflux and vomiting that interfered 
with his ability to sleep at night. He further noted that he 
takes Maalox for the symptomatology.  The veteran also 
pointed out that his weight stays about the same and that he 
had lost approximately three to four pounds.  He also noted 
that his appetite was good.  

A December 2004 VA examination report notes the veteran 
underwent a subtotal gastrectomy/vagotomy with Billroth I in 
1970.  Since that time the veteran has experienced frequent 
flare-ups primarily of acid reflux, severe heartburn, nausea 
and intermittent episodes of diarrhea/tremulousness.  The 
examiner pointed out that the symptoms are worse at night 
when the veteran was lying down, but had progressed to any 
time.  The veteran continued to take Maalox for symptoms if 
he did not have access to ranitidine or if symptoms were 
severe.  It was further noted that the symptoms had not 
improved.  All symptoms were directly attributable to the 
veteran's surgery and resulted in active and severe reflux 
since there was no functioning pylorus.  This also resulted 
in intermittent dumping symptoms.  The examiner concluded 
that the veteran's current symptoms would affect employment 
to a moderate degree.  

Applying the criteria of Diagnostic Code 7305 to the facts of 
this case, the Board finds that, the veteran's disability 
simply is not characterized by severe duodenal ulcer with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  Additionally, applying the 
criteria of Diagnostic Code 7308 to the facts of this case, 
the Board finds that, the veteran's disability simply is not 
characterized by severe postgastrectomy syndrome associated 
with nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.

Specifically, although the veteran reports some diarrhea and 
vomiting when he lies down, per the last VA examination 
report in December 2004 and sworn testimony, his weight has 
remained stable for the past two years, and he has a good 
appetite. The veteran's disability simply does not present 
evidence of recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health; or evidence of severe 
postgastrectomy syndrome associated with circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  As such, the 
preponderance of the evidence simply does not show that the 
service-connected postoperative residuals of a duodenal ulcer 
meets the criteria for a disability evaluation in excess of 
40 percent under Diagnostic Codes 7305 or 7308.  See 38 
C.F.R. § 4.114, Diagnostic Codes 7305, 7308 (2005).

Additionally, the Board notes that the evidence does not show 
the veteran has suffered a considerable amount of weight 
loss, such as a loss greater than 20 percent of the 
individual's baseline weight sustained per three months or 
longer, per 38 C.F.R. § 4.112 (2005).  

Hence, the preponderance of the evidence is against the 
veteran's claim of entitlement to a disability evaluation in 
excess of 40 percent for postoperative residuals of a 
duodenal ulcer.  Under these circumstances, the doctrine of 
reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005) is warranted.  
In the instant case, however, the evidence does not show that 
the above addressed service-connected disability causes 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluations) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.

Specifically, the Board finds that the medical evidence of 
record simply does not show that the service-connected 
disability addressed in this decision, per se, is productive 
of marked interference with employment.  

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant the assignment of a higher 
rating on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A disability rating in excess of 40 percent for postoperative 
residuals of a duodenal ulcer is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


